Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 1 of 14 PageID #: 318




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

WHITE WINSTON SELECT ASSET                     )
FUNDS, LLC, and                                )
GT ACQUISITION GROUP, INC.,                    )
                                               )
                 Plaintiffs,                   )
                                               )
          v.                                   )       Civil Action No. 19-2092-RGA-SRF
                                               )
GOOD TIMES RESTAURANTS, INC.,                  )
                                               )
                                               )
                 Defendant.                    )

                               REPORT AND RECOMMENDATION
     I.   INTRODUCTION

          Presently before the court in this breach of contract case is defendant Good Times

Restaurants Inc.’s (“Good Times”) motion to dismiss for failure to state a claim upon which

relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). 1 (D.I. 6) For the

following reasons, the court recommends DENYING Good Times’ motion.

    II.   BACKGROUND

          a. The Parties

          Plaintiff White Winston Select Asset Funds, LLC (“White Winston”) is a Delaware

limited liability company that invests in private and public companies. (D.I. 1, Ex.1 at ¶ 4)



1
  The briefing for the pending motion is as follows: defendant’s opening brief (D.I. 7), plaintiffs’
answering brief (D.I. 11), and defendant’s reply brief (D.I. 12). Plaintiffs also filed a motion for
leave to file a sur reply. (D.I. 13) Plaintiffs’ motion has been fully briefed as follows: plaintiffs’
opening brief (D.I. 14), defendant’s answering brief (D.I. 15), and plaintiffs’ reply brief (D.I.
16). The court grants plaintiffs’ motion and considers plaintiffs’ sur reply (D.I. 14, Ex. A) in
reaching a decision on defendant’s motion to dismiss because the sur-reply addresses arguments
made for the first time in a reply brief. See St. Clair Intellectual Proper. Consultants, Inc. v.
Samsung Elecs. Co. Ltd., C.A. No. 12-69-LPS, 291 F.R.D. 75, 80 (D. Del. 2013); D. Del. LR
7.1.2(b), 7.1.3(c)(2).
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 2 of 14 PageID #: 319




Plaintiff GT Acquisition Group, Inc. (“GTAG”) is a Delaware corporation and White Winston

affiliate, established specifically for the purpose of acquiring Good Times Drive Thru (“Drive

Thru”). (Id. at ¶¶ 5, 16) Good Times is a Nevada corporation with a principal place of business

in Lakewood, Colorado. (D.I. 1 at ¶ 10; D.I. 1, Ex. 1 at ¶ 6) Good Times’ subsidiary, Drive

Thru, is a restaurant chain with locations in Wyoming and Colorado. (D.I. 1, Ex. 1 at ¶ 1)

       b. Facts 2

       This action stems from the alleged termination of negotiations for the purchase and sale

of Drive Thru. (D.I. 1, Ex. 1) From December 2018 through August 2019, Good Times

negotiated to sell Drive Thru to White Winston and GTAG (collectively, “plaintiffs”) via a Stock

Purchase Agreement (“the SPA”). (Id. at ¶¶ 1–3) Plaintiffs seek specific performance of Good

Times’ obligations under the SPA and money damages for Good Times’ present breach of those

obligations or, in the alternative, reliance damages based on promissory estoppel. (Id. at ¶¶ 85,

97, 115)

                    i. The letters of intent

       Beginning in December 2018, White Winston and Good Times engaged in negotiations

for the purchase and sale of Drive Thru. (Id. at ¶ 9) In February 2019, the parties signed a letter

of intent (“the Initial LOI”) and agreed to price terms for the deal: $8 million in cash and a $2

million loan. (Id. at ¶¶ 11–16)

       In April 2019, the parties signed a second letter of intent (“the Amended LOI”). (Id. at ¶

32). The Amended LOI voids the Initial LOI, 3 lists the collateral agreements required for



2
  The facts in this section are based upon allegations in the complaint, which the court accepts as
true for the purposes of the present motion to dismiss. See Umland v. Planco Fin. Servs., 542
F.3d 59, 64 (3d Cir. 2008).
3
  The Amended LOI “completely supersedes and replaces the [Initial LOI], the result being that
the [Initial LOI] is void.” (D.I. 1, Ex. 1, at Ex. D at 1)


                                                 2
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 3 of 14 PageID #: 320




closing, and states new price terms: $8 million in cash, a $600,000 full recourse loan, and a $1.15

million limited recourse loan. (Id. at ¶¶ 32–42) The Amended LOI also contains the following

binding language:

       8. Legal Effect. This letter is not binding upon any person and has no legal effect
       whatsoever; provided, however, that paragraphs 7, 8, 9, 10 and 11 hereof shall
       constitute a binding agreement of the parties hereto. Neither this letter nor any
       party’s execution thereof shall constitute an obligation or commitment of any party
       to enter into the Definitive Agreement or give any party any rights or claims against
       another in the event any party for any reason terminates negotiations to effect the
       Acquisition, other than in respect of claimed breaches of paragraphs 7, 8, 9, 10 and
       11 hereof. All obligations or commitments to proceed with the Acquisition shall
       be contained only in the Definitive Agreement.

(D.I. 1, Ex. 1 at Ex. D, ¶ 8). The “Definitive Agreement” to which the Amended LOI refers is

the SPA. (D.I. 1, Ex. 1 at ¶ 41).

                    ii. The SPA

       From May 2019 through July 2019, the parties continued to work toward finalizing a

deal. (Id. at ¶¶ 41–52) As of July 25, 2019, one unresolved issue remained: Good Times had

guaranteed some of Drive Thru’s leases, which would limit Good Times’ future ability to borrow

money without a release from Drive Thru’s landlords—something Good Times did not expect to

occur. (Id. at ¶¶ 43–51) By the end of July 2019, after several emails back and forth, the parties

resolved the issue. (Id. at ¶¶ 51–52) At that time, the parties had agreed on all substantial terms

of the SPA; the sole remaining open item related to a detail in a collateral agreement, 4 which the

parties resolved by August 12, 2019. (Id. at ¶¶ 52–68)

       The next day, August 13, 2019, Good Times’ CEO backed out of the deal to sell Drive

Thru in a voicemail to White Winston’s representative. (Id. at ¶¶ 76–78) Good Times’ CEO



4
  On August 8, 2019, the parties ran into another potential problem: a “drive time” provision in a
collateral agreement to the SPA, a services agreement relating to Drive Thru’s ability to charge
for its employees’ travel time. (D.I. 1, Ex. 1 at ¶¶ 61–68)


                                                 3
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 4 of 14 PageID #: 321




told White Winston that Good Times’ “board has decided to back away from the transaction.”

(Id. at ¶ 76) He cited “the value of the deal” as the main reason for Good Times’ change of

heart. (Id.) He invited further negotiations but conveyed Good Times’ expectation of receiving

“$11 million net cash” for Drive Thru. (Id.) The parties never signed the SPA. (Id. at ¶ 81)

        The SPA contains the following relevant language:

        Section 2.3. Closing. The purchase and sale (the “Closing”) provided for in this
        Agreement will take place at the offices of Buyer’s counsel . . . on September 25,
        2019 . . . or at such other time and place as the parties may agree. Subject to the
        provisions of Section 9, failure to consummate the purchase and sale provided for
        in this Agreement on the date and time and at the place determined pursuant to this
        Section 2.3 will not result in the termination of this Agreement and will not relieve
        any party of any obligation under this agreement.
        ...

        Section 5.8. Best Efforts. Between the date of this Agreement and the Closing
        Date, 5 Seller will use its Best Efforts to cause the conditions in Sections 7 and 8 to
        be satisfied. 6
        ...

        Section 9.1. Termination Events. This Agreement may, by notice given prior to
        or at the Closing, be terminated:
        ...
        (d)      by either Buyer or Seller if the Closing has not occurred, other than through
        the failure of any party seeking to terminate this Agreement to comply fully with
        its obligations under this Agreement, on or before September 15, 2019, or such later
        date as the parties may agree upon.
        …

(D.I. 1, Ex. 1 at Ex. A, §§ 2.3, 5.8, 9.1).

III.    LEGAL STANDARD

        Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule




5
 The parties anticipated a September 25, 2019 closing date. (D.I. 1, Ex. 1 at ¶ 73)
6
 Sections 7 and 8 list conditions precedent to the parties’ respective obligations to close the deal.
(D.I. 1, Ex. 1 at Ex. A, §§ 7–8)


                                                  4
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 5 of 14 PageID #: 322




12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint

and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

F.3d 59, 64 (3d Cir. 2008).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555–56.

       The court’s determination is not whether the non-moving party “will ultimately prevail,”

but whether that party is “entitled to offer evidence to support the claims.” In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

omitted). This “does not impose a probability requirement at the pleading stage,” but instead

“simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of [the necessary element].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.

2008) (quoting Twombly, 550 U.S. at 556). The court’s analysis is a context-specific task

requiring the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679.




                                                  5
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 6 of 14 PageID #: 323




IV.    DISCUSSION 7

       In its opening brief, Good Times argued that the only signed and enforceable agreement

between the parties was the Amended LOI. (D.I. 7 at 7–8) Good Times alleged that because

paragraph 8 of the Amended LOI did not obligate Good Times to enter into the SPA and limited

the claims plaintiffs could assert against Good Times, plaintiffs have no causes of action against

Good Times. (Id. at 8–9) Moreover, Good Times focused its argument for dismissal of

plaintiffs’ claims under the SPA on the fact that it had never been signed, therefore, it should be

found invalid and unenforceable. (Id. at 9–12) Good Times also made a brief argument that the

statute of frauds also rendered the SPA unenforceable. (Id. at 13)

       However, in its reply brief, Good Times argues, for the first time, that the parties never

reached an agreement on all substantial terms of the SPA, therefore, plaintiffs’ claims under the

SPA should be dismissed. (D.I. 12 at 5–6) The court will not entertain arguments that were not

asserted in the movant’s opening brief but reserved for the reply. Consequently, Good Times has

withdrawn this argument. (D.I. 19 at 16)

       Presently, Good Times argues, first, that the court should dismiss plaintiffs’ specific

performance and breach of contract claims because the Delaware statute of frauds applies to the

SPA and renders the SPA unenforceable. (D.I. 7 at 13; D.I. 12 at 1–3) Second, Good Times




7
  On November 5, 2019, Good Times properly removed this case from the Court of Chancery of
the State of Delaware to this court based on diversity jurisdiction pursuant to 28 U.S.C. §§ 1332,
1441, and 1446. (D.I. 1) Federal courts apply state substantive law and federal procedural rules
in cases removed to federal court based on diversity jurisdiction. New Castle County, DE v.
Natl. Union Fire Ins. Co. of Pittsburgh, PA, 243 F.3d 744, 749 (3d Cir. 2001) (citing Erie R.R.
Co. v. Tompkins, 304 U.S. 64, 78, 58 S. Ct. 817, 82 L. Ed. 1188 (1938)) In addition, the
Amended LOI and the SPA each contain a State of Delaware choice of law provision. (D.I. 1,
Ex 1. at Ex. A, § 11.14; D.I. 1, Ex. 1. at Ex. D at 1)


                                                 6
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 7 of 14 PageID #: 324




argues that the court should dismiss plaintiffs’ promissory estoppel claim because the Amended

LOI bars the claim. (D.I. 7 at 7–9) The court addresses each argument in turn below.

       a. The statute of frauds does not apply to the SPA

       In general, the Delaware statute of frauds 8 requires that contracts be in writing. See

Moisman v. Madison Cos., LLC, C. A. No. 17-1517-CFC, 2019 WL 203126, at *2 (D. Del.

2019) (citing Olson v. Halvorsen, 982 A.2d 286, 291 (Del. Ch. 2008)). However, the Delaware

“Statute of Frauds does not apply to a contract which may, by any possibility, be performed

within a year.” Haveg Corp. v. Guyer, 211 A.2d 910, 912 (Del. 1965).

       Although the parties agree that no one signed the SPA, the statute of frauds does not

apply because, accepting the truth of the facts pleaded in the complaint, Good Times could have

performed its obligation under the SPA to use its best efforts to close the transaction within one

year. See id. Plaintiffs seek to compel Good Times to “undertake [its] best efforts to close the

acquisition” of Drive Thru, as required by the SPA. (D.I. 1, Ex. 1 at ¶¶ 80, 87) Plaintiffs allege

that the parties had agreed to the SPA’s substantial terms by July 26, 2019, and anticipated the

transaction would close on September 25, 2019. (Id. at ¶¶ 72–73) Accepting these allegations as

true, the parties could have used their best efforts to close the deal within a year. Because the

statute of frauds does not require dismissal based on the allegations in the complaint, the court

recommends denying Good Times’ motion to dismiss plaintiffs’ specific performance and breach

of contract claims. 9 See Haveg, 211 A.2d at 912.



8
  “No action shall be brought to charge any person . . . upon any agreement that is not to be
performed within the space of 1 year from the making thereof, . . . unless the contract is reduced
to writing, or some memorandum, or notes thereof, are signed by the party to be charged
therewith. . . .” 6 Del. C. § 2714(a) (2017).
9
  Plaintiffs alternatively argue, without citing any paragraphs of their complaint, that the SPA
satisfies the statute of frauds because, under Article 9 of the SPA, the parties could fail to close
within a year without breaching the SPA, which would terminate the best efforts obligation.


                                                 7
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 8 of 14 PageID #: 325




        Good Times argues that the SPA requires Good Times to enter into a collateral

noncompete agreement, which obligates Good Times to refrain from competing with Drive Thru

for three years. (D.I. 12 at 2) Good Times argues that the noncompete agreement’s three-year

obligation brings the SPA squarely within the statue of frauds. (Id.) Good Times’ argument fails

because, according to the allegations of the complaint, the noncompete agreement is a condition

precedent to closing, not entering into the SPA. (D.I. 1, Ex. 1 at ¶ 92) Accepting the allegations

as true, the noncompete agreement would take effect only if the deal to sell Drive Thru closes.

(Id. at ¶¶ 42, 70, 92)

        Good Times also argues the SPA could not be performed within one year because the

Article 10 of SPA requires Good Times to indemnify plaintiffs for five years. (D.I. 7 at 13; D.I.

12 at 2) Plaintiffs counter Good Times’ argument with the statement that Good Times’

indemnification obligation would arise only if the Drive Thru deal closes. (D.I. 14, Ex. 1 at 6–7)

Neither party cited a specific SPA provision, substantive allegation in the complaint, or outside

legal authority to support their respective argument on this point. At the motion to dismiss stage,

the court will not consider factual disputes over interpretation of the contract’s indemnity

language. See Molina Info. Sys., LLC v. Unisys Corp., C.A. No. 12–1022–RGA, 2014 WL

4365278, at *7 (D. Del. Sept. 2, 2014); Universal American Corp. v. Partners Healthcare Sols.

Holdings, L.P., C.A. No. 13-1741-RGA, 61 F.Supp.3d 391, 400 (D. Del. 2014) (“[Q]uestions

involv[ing] disputed issues of fact and contract interpretation [are] not suitable to resolution on a

motion to dismiss.”).




(D.I. 11 at 17) Therefore, plaintiffs argue, the statute of frauds does not apply because the
termination or failure to close “is [a condition] that may happen in one year.” Haveg, 211 A.2d
at 912. This alternative factual argument, outside of the pleadings, is not proper at this stage of
the proceedings.


                                                  8
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 9 of 14 PageID #: 326




       Good Times’ arguments assert factual challenges to plaintiffs’ claims, the relief plaintiffs

seek, and the scope of the SPA. Plaintiffs do not seek an order requiring the closing of the SPA,

nor do plaintiffs seek expectation damages that would have resulted from a completed sale. (D.I.

14, Ex. 1 at 5) Plaintiffs seek specific performance and monetary damages based on Good

Times’ present failure to exercise its best efforts to close the transaction. (D.I. 1, Ex. 1 at ¶¶ 72,

78, 80, 87, 92, 96) Because the facially plausible complaint alleges the parties could have

exercised their best efforts to close the transaction “within the space of 1 year,” the court

recommends denying the motion to dismiss. 10 See 6 Del. C. § 2714(a) (2017). Plaintiffs have

alleged plausible facts, accepted as true, to establish a claim for relief against Good Times in the

form of an order granting specific performance of Good Times’ best efforts obligation under the

SPA or money damages for breach of that obligation. See, e.g., WaveDivision Holdings LLC v.

Millennium Dig. Media Sys., LLC, 2010 WL 3706624, at *18–19, 22 (Del. Ch. Sept. 17, 2010)

(awarding money damages after concluding that the defendant “did not use its reasonable best

efforts to secure” financing); Hexion Specialty Chems., Inc. v. Huntsman Corp., 965 A.2d 715,

721, 762 (Del. Ch. 2008) (awarding specific performance of all contractual obligations, including

“reasonable best efforts” to obtain financing, except for closing the deal). Therefore, the court

recommends denying Good Times’ motion to dismiss plaintiffs’ breach of contract and specific

performance claims.

       b. The Amended LOI does not bar plaintiffs’ promissory estoppel claim

       Good Times argues that the Amended LOI’s language in paragraph 8 bars plaintiffs’

alternative promissory estoppel claim as a matter of law. (D.I. 7 at 8–9) Good Times argues the



10
  Without citing to any allegations in the complaint, plaintiffs argue the multiple writings
exception to the statute of frauds applies to the SPA. (D.I. 11 at 17-18) The court will not
address factual arguments at this stage of the proceeding.


                                                   9
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 10 of 14 PageID #: 327




Amended LOI (1) does not obligate either party to enter into the SPA and (2) limits plaintiffs to

claims arising from breaches of the terms of the Amended LOI. (Id. at 8)

       The court and plaintiffs 11 agree with Good Times’ first assertion that the Amended LOI

does not obligate either party to enter into the SPA. (D.I. 11 at 16) Paragraph 8 of the Amended

LOI states that “[n]either [the Amended LOI] nor any party’s execution thereof shall constitute

an obligation or commitment of any party to enter into [the SPA].” (D.I. 1, Ex. 1 at Ex. D, ¶ 8)

Good Times’ assertion on this point is inapposite, however, because plaintiffs do not seek to

compel Good Times to enter into the SPA. (D.I. 1, Ex. 1) In the complaint, plaintiffs seek to

compel Good Times to engage in its best efforts to close the deal the parties reached on August

12, 2019, not to enter into the SPA outright. (Id. at ¶ 80) Therefore, the court rejects Good

Times’ reasoning that because the Amended LOI does not obligate the parties to enter into the

SPA, the Amended LOI also bars plaintiffs’ promissory estoppel claim.

       Good Times also argues that, as related to the Drive Thru transaction, paragraph 8 of the

Amended LOI limits plaintiffs to claims arising out of a breach of the Amended LOI. 12 (D.I. 7 at

8) The parties agree that paragraph 8 of the Amended LOI is binding. (Id.; D.I. 11 at 6) The

parties disagree, however, about the application of the binding language to plaintiffs’ claims and

the SPA. (D.I. 7 at 8; D.I. 11 at 15–16) As already stated, plaintiffs based their claims on Good

Times’ breach of the SPA, the contemplated “Definitive Agreement,” not the Amended LOI.




11
   “Plaintiffs are not contending that the Amended Letter of Intent creates any ‘obligation or
commitment’ to ‘enter into the Definitive Agreement.’” (D.I. 11 at 16)
12
   According to Good Times, the Amended LOI constrains plaintiffs to claims “arising from: (1)
breach of a covenant to exclusively deal with plaintiffs; (2) breach of the representation and
warranty that Good Times has not engaged with a third-party for the sale of Drive Thru; (3)
breach of the agreement to maintain confidentiality; and (4) beach of the agreement to refrain
from making a public announcement.” (D.I. 7 at 8 n.3)


                                                10
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 11 of 14 PageID #: 328




(D.I. 1, Ex. 1 at ¶ 87) Plaintiffs do not allege that Good Times breached any binding covenant in

the Amended LOI. (D.I. 1, Ex. 1)

       Paragraph 8 of the Amended LOI also states that the Amended LOI does not “give any

party any rights or claims against another in the event any party for any reason terminates

negotiations to effect the Acquisition, other than in respect of claimed breaches of paragraphs 7,

8, 9, 10 and 11 hereof.” (D.I. 1, Ex. 1 at Ex. D, ¶ 8) Plaintiffs do not allege any breach of the

Amended LOI in connection with the parties’ failure to consummate the Drive Thru sale. (D.I.

1, Ex. 1) Further, Good Times acknowledges that the Amended LOI and the SPA are separate

and distinct. (D.I. 12 at 8) Good Times admits that “[p]aragraph 8 addresses the legal effect of

the Amended LOI—not the SPA.” (Id.) Good Times also admits that “[t]he Amended LOI was

one transaction; the SPA and the acquisition of Drive Thru was a wholly separate one.” (Id. at 4)

Good Times acknowledges that “the Amended LOI does not ‘clearly relate to the same

transaction’ [as] the SPA.’” (Id.) Good Times agreed that “[t]he Amended LOI was, by its

terms, an independent transaction with its own unique legal effect.” (Id.) Good Times makes

factual arguments outside of the pleadings based upon its interpretation of the Amended LOI,

which are not appropriate for the court to consider on a motion to dismiss.

       c. Delaware law permits plaintiffs’ promissory estoppel claim

       Good times argues that Delaware law prevents plaintiffs from pleading a promissory

estoppel claim in the alternative in this case because a binding contract, the Amended LOI,

“covers the subject matter” of the dispute here. (D.I. 7 at 8; D.I. 12 at 9–10; D.I. 19 at 17–18)

Good Times cites Ameristar Casinos, Inc. v. Resorts Intern. Holdings, LLC, 2010 WL 1875631,

at *13 (Del. Ch. May 11, 2010) and Weiss v. Northwest Broadcasting, Inc., C.A. No. 99–811–

GMS, 140 F. Supp. 2d 336, 345 (D. Del. 2001) for the proposition that plaintiffs cannot use




                                                 11
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 12 of 14 PageID #: 329




equitable causes of action to override the language of the Amended LOI. (D.I. 7 at 7–9; D.I. 12

at 9)

        In Ameristar, the court dismissed claims for unjust enrichment and quantum meruit.

Ameristar, 2010 WL 1875631, at *13. Courts applying Delaware law “generally dismiss claims

for quantum meruit on the pleadings when it is clear from the face of the complaint that there

exists an express contract that clearly controls.” Id. Likewise, courts will dismiss unjust

enrichment claims if “the complaint alleges an express enforceable contract that controls the

parties’ relationship.” Id. The court explained the policy for these Delaware rules:

        [I]f a contract covers the subject matter, the defendant’s conduct either violates the
        contract or not. If the defendant did not violate the contract governing the subject
        of the dispute, then the plaintiff cannot attempt to hold the defendant responsible
        by softer doctrines, and thereby obtain a better bargain than he got during the
        contract negotiations.

Id. Although Ameristar did not address promissory estoppel, Good Times argues Ameristar

applies here because “softer doctrines” includes promissory estoppel. (D.I. 19 at 18)

        Even if “softer doctrines” includes promissory estoppel, Ameristar does not control here

because the only issue before the court is whether the complaint plausibly pleads promissory

estoppel. See id. Good Times’ factual arguments regarding the merits of such a claim are not

appropriate at this stage.

        In Weiss, the court determined, at the summary judgment stage, that a valid, enforceable

contract governed the dispute. Weiss, 140 F. Supp. 2d at 344. “[A] party cannot assert a

promissory estoppel claim based on promises that contradict the terms of a valid, enforceable

contract.” Id. (citing Feinberg v. Saunders, Karp & Megrue, C.A. No. 97–207–SLR, 1998 WL

863284, at *17 (D. Del. Nov. 13, 1998) (applying New York law)). Therefore, the court granted




                                                 12
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 13 of 14 PageID #: 330




summary judgement and denied the plaintiff’s promissory estoppel claim. Id. Weiss, however,

does not directly apply here because this case has not reached the summary judgment stage.

         Under Delaware law, a plaintiff may plead promissory estoppel as an alternative theory in

a complaint. See Dolan v. Altice USA, Inc., 2019 WL 2711280, at *12 (Del. Ch. June 27, 2019).

“Typically, promissory estoppel does not apply where a fully integrated, enforceable contract

governs the promise at issue; rather, the Court must look to the contract as the source of a

remedy.” Id. (internal punctuation and alterations omitted) (quoting SIGA Techs., Inc. v.

PharmAthene, Inc., 67 A.3d 330, 348 (Del. 2013)). However, a “plaintiff may plead promissory

estoppel as an alternative to breach of contract” if a defendant denies being “contractually bound

to the plaintiff[] or asserts that the contract is unenforceable.” Id. (citing James v. United Med.

Care, LLC, 2017 WL 1224513, at *7–8 (Del. Super. Ct. Mar. 31, 2017)). Good Times argues

the SPA is unenforceable and denies being bound by the SPA. (D.I. 12 at 1–3, 5–9) Therefore,

the court recommends denying Good Times’ motion to dismiss plaintiffs’ promissory estoppel

claim.

 V.      CONCLUSION

         For the foregoing reasons, the court recommends DENYING Good Times’ motion to

dismiss for failure to state a claim. (C.A. No. 19-2092, D.I. 6)

         Following the expiration of the objections period and in the event the court adopts the

recommendation of allowance of amendment, the court recommends that the District Court

thereafter permit plaintiff fifteen (15) days to file an amended complaint.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.




                                                 13
Case 1:19-cv-02092-RGA Document 20 Filed 07/16/20 Page 14 of 14 PageID #: 331




Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).

       The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.



Dated: July 16, 2020                                          _________________________
                                                              Sherry R. Fallon
                                                              United States Magistrate Judge




                                                 14
